[Cite as Mohler v. Mohler, 2021-Ohio-175.]


                                       COURT OF APPEALS
                                     HOLMES COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



KRISTINA MOHLER                              :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :      Hon. John W. Wise, J.
                                             :      Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
DEWAIN MOHLER                                :      Case No. 20CA0008
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 17-DR-075




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   January 26, 2021




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

ROSANNE K. SHRINER                                  DAVID M. HUNTER
449 North Market Street                             244 West Main Street
Wooster, OH 44691                                   Loudonville, OH 44842
Holmes County, Case No. 20CA0008                                                      2

Wise, Earle, J.

      {¶ 1} Defendant-Appellant, Dewain Mohler, appeals the March 18, 2020

judgment entry of the Court of Common Pleas of Holmes County, Ohio, finding he failed

to purge a previous contempt order. Plaintiff-Appellee is Kristina Mohler.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} The parties herein were granted a divorce in July 2018. Appellant was

ordered to pay appellee child and spousal support.

      {¶ 3} On August 20, 2018, appellee filed a motion to show cause for contempt,

alleging appellant failed to pay his support obligations. Hearings before a magistrate

were held on March 21, and April 23, 2019.        By decision filed April 30, 2019, the

magistrate found appellant in contempt and ordered him to serve thirty days in jail,

suspended on the condition he purged himself of the contempt by meeting five

conditions. One of the conditions was to pay appellee $400 per month. By judgment

entry filed same date, the trial court found no errors or defects with the magistrate's

decision and reiterated the contempt finding/sentence and purge conditions. Appellant

did not file an appeal from this judgment entry to challenge the contempt finding or the

purge conditions.

      {¶ 4} On September 24, 2019, appellee filed a motion to show cause for

contempt, alleging appellant failed to follow the purge conditions of the April 30, 2019

order. A hearing before a magistrate was held on November 21, 2019. Appellant

argued he substantially complied with the monthly payments when the Child Support

Enforcement Agency (hereinafter "CSEA") intercepted his tax refunds of over $4,000

and gave appellee a lump-sum payment. By decision filed November 26, 2019, the

magistrate concluded appellant had not purged himself of the contempt, finding the
Holmes County, Case No. 20CA0008                                                         3

lump-sum payment was not the same as a $400 monthly payment, and even after

crediting appellant with the payment, he still had an outstanding arrearage of over

$4,000. The magistrate ordered appellant to serve the thirty day jail sentence. The trial

court adopted this decision via judgment entry filed December 3, 2019.

      {¶ 5} Appellant filed objections. By judgment entry filed March 18, 2020, the

trial court denied the objections, agreed with the magistrate's factual findings and legal

conclusions, and reinstated its December 3, 2019 judgment entry.

      {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶ 7} "THE TRIAL COURT ERRED IN FINDING APPELLANT HAD NOT

PURGED HIS CONTEMPT AND IMPOSING HIS 30 DAY JAIL SENTENCE."

                                             I

      {¶ 8} In his sole assignment of error, appellant claims the trial court erred in

finding he had not purged his contempt and in imposing the thirty day jail sentence. We

disagree.

      {¶ 9} We review the punishment imposed for contempt under an abuse of

discretion standard. Kolano v. Vega, 5th Dist. Tuscarawas No. 2015 AP 06 0029, 2016-

Ohio-356, ¶ 16, citing Mosier v. Mosier, 5th Dist. Richland No. 2008 CA 0103, 2009-

Ohio-1195. In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

      {¶ 10} In its April 30, 2019 judgment entry, the trial court found appellant in

contempt for failing to pay his support obligations. The trial court ordered him to serve a
Holmes County, Case No. 20CA0008                                                          4

thirty day jail sentence, suspended on the condition he purged himself of the contempt

by meeting five conditions. One of the conditions was to pay appellee $400 per month:



              The defendant must between now and the date of the purge

       hearing as indicated below, pay $400 per month toward his child support

       and spousal support obligations.     If the defendant satisfies the purge

       conditions, he should within a reasonable time become fully employed and

       thereafter his full child support and spousal support obligation will be

       reinstated.



       {¶ 11} The trial court notified appellant that "[i]f he has not complied with the

above purge conditions, the court will impose all or part of the 30 day jail sentence."

The judgment entry listed the date of August 1, 2019 for the purge hearing which was

subsequently continued to November 21, 2019.

       {¶ 12} During the hearing before a magistrate, appellant admitted he had not

made a $400 payment to appellee since the trial court's order. T. at 3, 5. He testified

CSEA intercepted his tax refunds of over $4,000 for purposes of paying his support

obligations. T. at 9.

       {¶ 13} Appellee testified she has not received any $400 monthly payments from

appellant. T. at 6. She received a lump-sum amount from CSEA after the agency

intercepted appellant's tax refunds.     T. at 7.   Appellant gave her $50 for school

fees/supplies, $30 for something else, and $118 related to "tax return stuff." T. at 8.

       {¶ 14} In his decision filed November 26, 2019, the magistrate noted the

following:
Holmes County, Case No. 20CA0008                                                      5



              The defendant seems to be relying on his argument that in May,

      2019 the Child Support Enforcement Agency intercepted his federal and

      state tax refunds. This resulted in a credit to his account in the amount of

      $118, $2765.36 and $1830.64 (total $4714).

              The court rejects this argument for two reasons. First of all he was

      ordered to pay $400 per month. These lump-sum payments are not the

      same as $400 per month. Secondly, even after his child support and

      spousal support account was credited in the amount of $4714, he still had

      an arrearage of $4381.30.



      {¶ 15} In his December 20, 2019 objections to the trial court, appellant argued

the "payment of $4,596.00, made after the issuance of purge conditions on April 30th

2019, constituted substantial compliance to the purge condition that required monthly

payments of $400 per month."       Appellant argued taking the "$4,596.00 lump sum

payment, averaged over the seven months prior to his purge hearing, results in an

implied monthly payment of $656.57; more than satisfying the purge requirement."

      {¶ 16} In its judgment entry filed March 18, 2020, the trial court rejected these

arguments and denied the objection. The trial court reiterated the magistrate's decision

on the issue and stated: "The court agrees with the factual findings and legal

conclusions of the magistrate and rejects the defendant's arguments. There are no

errors of law or other defects evident on the face of the Magistrate's Decision.

Therefore, the Defendant's objections are found not well taken and are hereby

dismissed."
Holmes County, Case No. 20CA0008                                                       6

      {¶ 17} In his appellate brief at 7, appellant now argues the purge condition did

not prohibit a lump-sum payment of $2,800 or specify that the monthly payment had to

be paid from his weekly paycheck as opposed to some other source. Appellant argues

the trial court's imposition of the thirty day jail sentence was unreasonable and

unconscionable since appellee received more than what the trial court had ordered.

      {¶ 18} The purge condition was clear: appellant was to make $400 monthly

payments to appellee. Appellant failed to do so. The lump-sum payment to appellee

was not due to anything appellant did, but rather to CSEA intercepting his tax refunds

which he had no control over. The lump-sum payment was credited to his outstanding

arrearage and had nothing to do with the monthly payment. While appellee received a

portion of the outstanding arrearage due her, she was out the $400 monthly amount.

Appellant had been warned that he would have to serve all or part of the thirty day jail

sentence if he failed to purge his contempt.

      {¶ 19} Upon review, we find the trial court did not abuse its discretion in finding

appellant failed to purge his contempt and in imposing the thirty day jail sentence.

      {¶ 20} The sole assignment of error is denied.
Holmes County, Case No. 20CA0008                                              7


      {¶ 21} The judgment of the Court of Common Pleas of Holmes County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.




EEW/db